ACCEPTED
                                                                                      03-15-00076-CR
                                                                                              6517116
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 8/17/2015 9:47:45 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                    IN THE THIRD COURT OF APPEALS
                        FOR THE STATE OF TEXAS
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
EVERTON ROXROY BAILEY, JR.                                         AUSTIN, TEXAS
                                                               8/17/2015 9:47:45 AM
V.                                                      NO.   03-15-00076-CR
                                                                 JEFFREY D. KYLE
                                                                       Clerk
THE STATE OF TEXAS

                  APPELLANT’S SECOND MOTION FOR
                  EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Everton Roxroy Bailey, Jr., by and through his attorney of

record, Dal Ruggles, and files this his Second Motion for Extension of Time to File

Brief and in support thereof, would show the Court the following:

                                        I.

       That the above-styled and numbered cause is styled The State of Texas v.

Everton Roxroy Bailey, Jr., Cause Number 13-0933-K26 in the 26th Judicial

District Court of Williamson County, Texas.

                                        II.

       Appellant was convicted of Aggravated Assault w/Deadly Weapon – Family

Violence w/Serious Bodily Injury. Appellant was sentenced on January 8, 2015

and punishment was assessed at thirty-seven (37) years imprisonment.

                                       III.

       Appellant’s notice of appeal was filed on January 28, 2015. A motion for



	                                                                                 1	  
new trial was filed on January 14, 2015. The reporter’s record was filed on May

22, 2015. The clerk’s record was filed on February 10, 2015. A supplemental

clerk’s record was filed on February 12, 2015. The due date for the brief is

Monday, August 17, 2015.

                                         IV.

             This is Appellant’s second motion for extension of time to file his

brief. Appellant respectfully requests a forty-five day extension of time to file the

brief, which would make such brief due on Thursday, October 1, 2015.

                                         V.

       The undersigned attorney has been unable to complete the brief due to a

heavy workload that has not allowed him to devote sufficient time to complete the

brief. Counsel is currently working on several appeals, one of which, Cynthia

Schlapper v. State of Texas, Cause No. 07-15-00154 CR, was completed and

submitted on August 12, 2015. Counsel has completed a review of the record in

this case and is currently researching legal arguments and drafting the brief. He

asks that this extension be granted so that he may effectively represent Appellant

and so that justice may be done in this case.

                                       Respectfully Submitted,


                                        /s/ Dal Ruggles
                                       DAL RUGGLES
                                       Attorney at Law

	                                                                                 2	  
                                      1103 Nueces St.
                                      Austin, Texas 78701
                                      Phone: (512) 477-7991
                                      Facsimile: (512) 477-3580
                                      SBN: 24041834
                                      Email: dal@ruggleslaw.com
                                      ATTORNEY FOR APPELLANT



                         CERTIFICATE OF SERVICE

       I, Dal Ruggles, hereby certify that a true and correct copy of the foregoing

Appellant’s Second Motion for Extension of Time to File Brief was e-served to

Mr. John C. Prezas of the Williamson County District Attorney's Office on this the

17th day of August, 2015.

                                             /s/ Dal Ruggles
                                            DAL RUGGLES




	                                                                               3